By the pouET.
(Ctkimkb, VVatjes, Brevard, and Wilds, Justices.)
The appearance of the defendant, in the proceedings on attach, ment, and putting in bail, dissolved the attachment, and the subsequent proceedings to judgment were the same, as in cases where the process has been served in the usual manner upon a capias ad respondendum, of course the illegal service of the attachment must be considered as waived, and the defect cured. The subject matter in dispute between the parties in the suit by attachment, was within the jurisdiction of the county court, and the defendant might dispense with the illegal service of the writ, and consent to try the matter the subject of the suit; and this it appears he has done: therefore, the judgment should have been considered as valid, and, .sufficient to support the execution.
Nonsuit set aside.